DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 4, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakano et al. (US 2013/0306983).

    PNG
    media_image1.png
    378
    504
    media_image1.png
    Greyscale

(Claim 1) Nakano et al. teach a semiconductor device comprising:

the second plane (7) being parallel to the first direction and the second direction and facing the first plane, the silicon carbide layer comprising:
a trench (15/24) located on a first plane side, the trench having a first region (15) and a second region (24);
a first silicon carbide region (13) of an n-type;
a second silicon carbide region (12) of a p-type located between the first silicon carbide region (13) and the first plane (9);
a third silicon carbide region (14) of the n-type located between the second silicon carbide region (12) and the first plane (9); and
a fourth silicon carbide region (33) of the p-type located between the second region (21) and the first silicon carbide region (13),
the fourth silicon carbide region (33) having p- type impurity concentration (P+) higher than p-type impurity concentration (P) in the second silicon carbide region (12);
a gate electrode (23) located in the first region;
a gate insulating layer (22) located between the gate electrode (23) and the silicon carbide layer;
a first electrode (37) located on the first plane side (9) of the silicon carbide layer, a part of the first electrode (37) being located in the second region (24), and
the part of the first electrode (37) being in contact with the third silicon carbide region (14) and the fourth silicon carbide region (33); and

(Claim 2) Nakano et al. teach wherein at least a part of the first region (15) extends in the first direction (left to right), and
at least a part of the second region (24) extends in the first direction (left to right), and the second silicon carbide region (12) is located between the at least a part of the first region (15) and the at least a part of the second region (24).
(Claim 3) Nakano et al. teach wherein the trench (15) is shaped in lattice (paragraph 94), and the trench has a portion parallel to the first direction and a portion parallel to the second direction on the first plane.
(Claim 4) Nakano et al. teach wherein the fourth silicon carbide region (33) is located between the second region (24) and the second silicon carbide region (12).
(Claim 8) Nakano et al. teach the semiconductor device, further comprising an interlayer insulating layer (35) located in the trench and located between the gate electrode (23) and the part of the first electrode (21), the interlayer insulating layer being thicker than a thickness of the gate insulating layer (22).
(Claim 9) Nakano et al. teach wherein a distance between the second plane (7) and the first region (15) and a distance between the second plane (7) and the second region (24) are substantially same (figs. 3A, 3B, paragraph 118).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6, 7, 10 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al. (US 2013/0306983) in view of Ohashi et al. (US 2018l0025910).

    PNG
    media_image2.png
    329
    446
    media_image2.png
    Greyscale

(Claim 6) Nakano et al. lack wherein a distance between the second plane and the fifth silicon carbide region is longer than a distance between the second plane and the fourth silicon carbide region.
However, Ohashi et al. teach wherein a distance between the second plane (P2) and the fifth silicon carbide region (66b) is longer than a distance between the second plane (P2) and the fourth silicon carbide region (32) for the benefit of improving breakdown voltage (paragraph 79, fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art to incorporate the references for the benefit of the benefit of improving breakdown voltage.
(Claim 7) Nakano et al. lack wherein the p-type impurity concentration in the fifth silicon carbide region is lower than p-type impurity concentration in the fourth silicon carbide region.
However, Ohashi et al. teach wherein the p-type impurity concentration (P) in the fifth silicon carbide region (66b) is lower than p-type impurity concentration (P+) in the 
Therefore, it would have been obvious to one of ordinary skill in the art to incorporate the references for the benefit of improving secondary breakdown resistance.
 (Claim 10) Nakano et al. lack an inverter circuit comprising the semiconductor device.
However, Ohashi et al. teach an inverter circuit comprising the semiconductor device for the benefit of forming an inverter circuit with improved the characteristics (paragraph 181)
Therefore, it would have been obvious to one of ordinary skill in the art to incorporate the references for the benefit of forming an inverter circuit with improved the characteristics
(Claim 11) Nakano et al. lack a driving device comprising the semiconductor device.
However, Ohashi et al. teach a driving device comprising the semiconductor device for the benefit of improving the driving characteristics (paragraph 181).
Therefore, it would have been obvious to one of ordinary skill in the art to incorporate the references for the benefit of improving the driving characteristics.
(Claim 12) Nakano et al. lack a vehicle comprising the semiconductor device.
However, Ohashi et al. teach a vehicle comprising the semiconductor device for the benefit of improving the vehicle characteristics (paragraph 185).
Therefore, it would have been obvious to one of ordinary skill in the art to incorporate the references for the benefit of improving the vehicle characteristics.
(Claim 13 Nakano et al. lack an elevator comprising the semiconductor device.
However, Ohashi et al. teach an elevator comprising the semiconductor device for the benefit of improving the characteristics of the elevator (paragraph 195).
Therefore, it would have been obvious to one of ordinary skill in the art to incorporate the references for the benefit of improving the characteristics of the elevator.
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 5 does not teach the fifth silicon carbide region being in contact with the fourth silicon carbide region.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGWE U ANYA whose telephone number is (571)272-1887.  The examiner can normally be reached on 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272- 1731.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IGWE U ANYA/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        
March 23, 2021